Citation Nr: 1221805	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-10 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than March 11, 2005 for the grant of service connection for aortic stenosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran served in the active service from February 1962 to February 1970.  He also served in the Army National Guard of Arkansas from August 1982 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas, that granted service connection for aortic stenosis effective March 11, 2005.  In a November 2007 Notice of Disagreement, the Veteran disagreed with the effective date assigned.  The Veteran perfected his appeal in April 2008.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.

Further review of the claims folder indicates that, under a separate remand dated in February 2011, the Board remanded the issue of entitlement to an initial compensable rating for a left ear hearing loss disability to accord the RO an opportunity to issue a statement of the case pertaining to that claim.  A complete and thorough review of the Veteran's physical claims folder, as well as his Virtual VA claims file, fails to indicate that this directive has been accomplished.  The matter of compliance with the February 2011 Board Remand directive is hereby referred to the RO for appropriate action.  


REMAND

In submitting his VA Form 9 in April 2008, the Veteran requested a hearing in this matter before a member of the Board sitting at the RO.  By letter dated April 11, 2008, the Veteran was advised that a videoconference hearing would afford him a hearing before the Board sooner and requested that he complete and return the attached checklist if he wanted to have a video hearing.  Otherwise, if he still wanted a "Travel Board Hearing," he was advised he need do nothing at that time.  The Veteran did not respond to this letter.

By letter dated January 7, 2011, the Veteran was advised that he had been scheduled for a videoconference hearing before the Board on February 9, 2011.  On January 24th, the RO received the Veteran's response in which he disagreed with having a videoconference hearing and stated that he had not requested such a hearing and refused to have one forced on him.  

By letter dated February 14, 2011, the Veteran was advised that his hearing had been rescheduled for February 23, 2011; however, the Veteran was again scheduled for a videoconference hearing.  By letter received by the RO on February 22, 2011, the Veteran again vehemently objected to a videoconference hearing stating he wants a "personal, eyeball to eyeball hearing."  As this letter was received just one day prior to the scheduled videoconference hearing and the claims file would have been before the Board at that time, it is clear that this letter was not made available to the Board member who was supposed to hold the February 23, 2011 video hearing.  Consequently, it was annotated that the Veteran failed to appear for his hearing and the claims file has been forwarded for adjudication.

The Board finds, however, that the Veteran has not been afforded his due process rights in that he has not been afforded an opportunity for the type of hearing he has requested before the Board.  It is clear from his VA Form 9 and his subsequent letters that he wants an in-person hearing before a member of the Board held at the RO (also known as a "Travel Board Hearing").  As an opportunity for such a hearing has not been given to the Veteran, VA has not met its due process obligation to afford the Veteran a Board hearing.  Remand is, therefore, required for such a hearing to be afforded to the Veteran.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  A remand of the present appeal is necessary to afford the Veteran his requested hearing.  
Accordingly, this case is REMANDED for the following development:

Schedule the Veteran for an in-person hearing before a VLJ at the RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  [This notice should also advise the Veteran as to the fact that the issue to be discussed at such hearing is only the claim currently on appeal, which is as stated on the title page of this Remand.]  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file [including all associated temporary files] should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

